 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          UNITED STATES OF AMERICA,                            CASE NO. CR06-425 MJP

11                                 Plaintiff-Respondent,         ORDER

12                  v.

13          JAIME SANCHEZ-RAMIREZ,

14                                 Defendant-Petitioner.

15

16

17          THIS MATTER comes before the Court on pro se Defendant-Petitioner’s Motion to
18   Extend Time to submit his reply brief on his Petition for a Writ of Error Coram Nobis. The
19   Court has considered the Motion and hereby grants the request for an extension of time. The
20   Defendant-Petitioner shall file his reply within 60 days of the date of this Order. The Court will
21   not appoint pro bono counsel at this time.
22

23          The clerk is ordered to provide copies of this order to all counsel.
24


     ORDER - 1
 1         Dated November 14, 2019.



                                      A
 2

 3
                                      Marsha J. Pechman
 4                                    United States District Judge

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER - 2
